Citation Nr: 1025787	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-32 920	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the appeal currently resides with the RO in 
Indianapolis, Indiana.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

As to the Veteran's claim of service connection for posttraumatic 
stress disorder (PTSD), in a January 2010 rating decision the RO 
granted this claim.  Therefore, it is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997) (holding that the RO's award of service connection for a 
particular disability constitutes a full award of benefits on the 
appeal initiated by the veteran's notice of disagreement on such 
issue).  


FINDINGS OF FACT

1.  In March 2001, the RO most recently denied an application to 
reopen a claim of entitlement to service connection for all 
psychiatric disorders including a schizophrenic reaction and the 
Veteran was notified of this denial and given his appellate 
rights; he did not timely appeal. 

2.  Evidence received since the March 2001 rating decision is 
cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
schizophrenic reaction.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), held that the terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  Specifically, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information that is necessary to establish his entitlement to the 
underlying claim for the benefit in light of the specific bases 
for the prior denial of the claim.

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

The Board also finds that the written notice provided in June 
2006 and August 2006, prior to the October 2006 rating decision, 
along with the written notice provided in October 2008 and 
September 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the regulations governing disability ratings 
and effective dates as required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, while the above letters did not provide the Veteran 
with notice of the specific element or elements required to 
establish service connection that were found insufficient in the 
previous denial as required by the Court in Kent, supra, the 
Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, statement of the case, and supplemental 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent evidence and conducted all 
appropriate development.  Specifically, the record shows that VA 
has obtained and associated with the claim's file all available 
and identified in-service and post-service records including the 
Veteran's available post-service records from the Indianapolis VA 
Medical Center (VAMC). 

As to the service records, in August 2006 the RO was notified 
that further service treatment records or service personnel 
records of the Veteran's were not available because they had 
probably been destroyed in the fire at the National Personnel 
Records Center (NPRC) and no alternative source of these records 
was available. 

Where, as here, "service medical records are presumed destroyed, 
. . . the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt is 
heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The cases, however, do not establish a heightened "benefit of 
the doubt," but rather only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to assist 
the claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

Therefore, the Board finds that adjudication of his claim may go 
forward without these records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially relevant 
and material to the claim").  

As to the Veteran's claims regarding received psychiatric 
treatment at the Indianapolis VAMC in the early 1950's, the RO 
undertook a search for these records on two occasions and in 
December 2000 and again in March 2007 was notified by the 
Indianapolis VAMC that a search of its records failed to uncover 
any treatment records of the claimant for the 1950's.  Similarly, 
while the record shows that the Veteran has been in receipt of 
Social Security Administration (SSA) disability benefits since 
1984, the SSA in February 2007 notified the RO that the 
claimant's records were not available because they had been 
destroyed.  The Veteran was subsequently notified of the 
unavailability of the above records in the August 2008 statement 
of the case, a September 2009 letter, and/or the January 2010 
supplemental statement of the case.  Therefore, the Board finds 
that adjudication of his appeal may also go forward without these 
records.  See Gobber, supra.

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Claim to Reopen

The Veteran and his representative contend that the claimant's 
schizophrenic reaction was caused by his military service.  It is 
also requested that the Veteran be afforded the benefit of the 
doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the November 1984 rating 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board notes that the 
November 1984 rating decision denied the Veteran's claim despite 
the fact that the record at that time showed that the appellant 
was first diagnosed with schizophrenic reaction just three years 
after his 1954 separation from active duty because service 
treatment records were negative for the claimed disorder and the 
record did not contain medical evidence linking the Veteran's 
post-service psychiatric disorder to his military service.  A 
subsequent March 2001 rating decision denied the Veteran's claim 
on the basis that he failed to show that he was diagnosed with 
schizophrenic reaction within one year of his discharge from 
service.

The Board notes that since the March 2001 rating decision denied 
the Veteran's claim, VA has received medical records and written 
statements in support of the claim from the claimant and his 
representative as well as testimony at an April 2009 hearing.  

As to the medical evidence, they show the Veteran's continued 
post-service complaints and/or treatment for various psychiatric 
disorders including a generalized anxiety disorder with dependent 
and Schizoid traits and depression.  However, the records do not 
show in-service treatment for schizophrenic reaction, demonstrate 
continuity of symptomatology for schizophrenic reaction, or 
include a medical opinion linking the post-service schizophrenic 
reaction to a disease or injury that occurred while on active 
duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  

Therefore, the Board finds that this additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim because it does not show that the Veteran has a 
schizophrenic reaction due to his military service.  For this 
reason, this evidence is not new and material as it is cumulative 
of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his 
representative and the personal hearing testimony, these 
statements and testimony amount to nothing more than their 
continued claims that the claimant has a schizophrenic reaction 
and this disability was caused by his military service.  These 
claims were, in substance, before VA when the RO last decided the 
claim in November 1984.  Then, as now, lay persons not trained in 
the field of medicine, to include the claimant and his 
representative, are not competent to offer an opinion regarding 
such medical questions as to whether the claimant has a 
disability due to military service because such an opinion 
requires medical training which neither the claimant or his 
representative have.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the Veteran and his 
representative continue to claim that the claimant has 
schizophrenic reaction due to his military service is not new 
evidence within the context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claim may not be reopened.  
Therefore, the benefit sought on appeal is denied.  Because the 
claimant has not fulfilled the threshold burden of submitting new 
and material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for schizophrenic reaction is denied.


____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


